Title: From George Washington to Brigadier General Henry Knox, 26 June 1780
From: Washington, George
To: Knox, Henry



Dear Sir
Pequanic [N.J.] 26th June 1780

It is highly necessary that an estimate should be formed of the quantity of Ordnance Stores necessary for the expected cooperation in its fullest extent, that by comparing it with the General Return of those on hand, we may be able to ascertain the deficiency, which I very much fear (notwithstanding the pressing call upon the Board of War & Ordnance last fall when Ct D’Estaing was expected for an ample supply of every thing in this way) will be considerable. I know not whether you may have such of your papers with you as will enable you to form such an Estimate with accuracy, but I would wish you to make out the best that circumstances will admit, and furnish the Committee at Morris Town with one Copy and me with another—Some of the States may perhaps have considerable quantities of private stores, and therefore the sooner we can come to a knowledge of our wants the better, as we shall have the more time to make application to the States for what they can spare, and to draw them towards the probable place of operation. I am, &.
